Citation Nr: 0313073	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-20 970	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant served in the Army National Guard of Michigan 
from October 1986 to October 1988, with active duty for 
training from December 1986 to March 1987.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that rating decision, the RO denied service 
connection for a psychiatric disorder.  The appellant 
appealed the RO's determination, and in a decision dated in 
February 2001 the Board denied the claim.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2001 order, the Court vacated 
the February 2001 Board decision and remanded the matter to 
the Board.  The Board subsequently denied the claim in a 
decision dated in May 2002, and the appellant again appealed 
to the Court.  In an order dated in February 2003, the Court 
vacated the Board's May 2002 decision and remanded the matter 
for readjudication consistent with the parties' Joint Motion 
to Remand and to Stay Proceedings (Joint Motion).  


REMAND

Initially, the Board notes that the Army National Guard of 
Michigan Report of Separation, NGG Form 22, characterized the 
appellant's service from December 1, 1986, through March 20, 
1987, as inactive duty training and that the RO considered 
the period as such.  The Board observes, however, that given 
the length, place and nature of this service, it is 
consistent with active duty for training.  Such a finding on 
the part of the Board does not prejudice the appellant.  
Rather, it is more favorable to him because disease as well 
as injury may be considered in a claim of service connection 
based on a period of active duty for training.  See 
38 U.S.C.A. §§ 101(24), 1131 (West 2002).  

Briefly, available service medical records show no complaint 
or diagnosis of a psychiatric disorder at the appellant's 
entry into the National Guard or at any time during the 
period of active duty for training from December 1, 1986, 
through March 20, 1987.  Service records include a DA Form 
2627, Record of Proceedings Under Article 15, UCMJ, dated in 
January 1988, which shows that the appellant received 
punishment for misconduct involving absence from his National 
Guard unit without authority on multiple occasions during the 
period from June 1987 to December 1987.  In addition, in a DA 
Form 2496-1, Request for Discharge for Misconduct, dated in 
August 1988, it was noted that the appellant had 23 unexcused 
absences from his unit in the 12 months from August 1987 to 
August 1988.  The record shows no personnel actions during 
the period from December 1, 1986, through March 20, 1987, nor 
is there reference to misconduct by the appellant during this 
period.  The record shows that subsequently, in October 1988, 
the appellant was discharged from National Guard service 
under other than honorable conditions because of acts or 
patterns of misconduct.  In November 1998, the Adjutant 
General of Michigan granted an upgrade in the character of 
discharge to honorable with the reasons for discharge changed 
to medically unfit for retention.  

The record does show that the appellant was hospitalized at a 
private facility from February 1988 to May 1988.  The 
diagnosis on admission was depressed psychosis, and the Axis 
I diagnosis at discharge was organic personality syndrome.  
There is currently of record no evidence that any acquired 
psychiatric disorder was present during the period from 
December 1, 1986, through March 20, 1987, nor is there of 
record any medical opinion that any current acquired 
psychiatric disorder is etiologically related to that period 
of service.  Such evidence would be necessary to substantiate 
the appellant's claim.  

Citing Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
Joint Motion described deficiencies in VA compliance with 
provisions of 38 U.S.C.A. § 5103(a) (West 2002), which 
require VA to inform the claimant of information or evidence 
necessary to substantiate his claim, as well as to inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  The Joint Motion 
emphasized that in this case VA had not specifically provided 
the appellant with notice of the allocation of the burdens of 
obtaining evidence and that the record contained no document 
that fully comported with notification requirements.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

In addition, in the Joint Motion the parties agreed that 
further development action is warranted in this case.  This 
includes attempting to obtain service department medical 
records that formed the basis for deciding the appellant was 
not medically fit for service retention, providing a VA 
psychiatric examination with an opinion as to the etiology of 
the appellant's psychiatric disorder, and attempting to 
obtain any additional records relevant to the claim.  

As the RO last considered the appellant's claim prior to 
enactment of 38 C.F.R. § 5103(a) regarding the duty to notify 
and enactment of 38 U.S.C.A. § 5103A (West 2002) regarding 
the duty to assist as well as before promulgation of the 
current 38 C.F.R. § 3.159, and consistent with the Order of 
the Court the case is being remanded to the RO to assure full 
compliance with current due process requirements.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should contact the Michigan 
Army National Guard and attempt to obtain 
any additional service medical records 
that may be available for the appellant's 
period of service in the Army National 
Guard from October 1986 to October 1988, 
including his active duty for training 
from December 1, 1986, to March 20, 1987.  
The RO should also request the records 
upon which the appellant's discharge was 
upgraded in 1998 from "under other than 
honorable conditions" to "honorable" 
with the finding "medically unfit for 
retention."  This should include the 
"paperwork and medical data" upon which 
a "state psychiatrist" in 1998 
reportedly concluded that the appellant's 
discharge should be changed to indicate a 
medical release from duty due to failure 
to meet medical retention standards.  See 
VA Form 119, Report of Contact, dated in 
December 1998.  All actions to obtain 
additional records should be documented 
fully in the claims file.  

2.  The RO should contact the appellant, 
through his attorney, and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers from which he 
received evaluation or treatment for any 
behavioral, emotional or psychiatric 
problems at any time before, during or 
after service.  With any necessary 
authorization from the appellant, the RO 
should obtain and associate with the 
claims file, records identified by the 
appellant that have not been secured 
previously.  In any event, the RO should 
specifically request that the appellant 
provide:  the date(s) of evaluation or 
treatment (possibly in approximately 
1973) and address of the Lafayette 
Clinic; the date(s) of evaluation, 
treatment or attendance and address of 
the Northeast Guidance Center; and the 
date(s) (possibly in 1987 or 1988) of 
evaluation, treatment or attendance and 
address of Breithaupt Adult Center.  With 
authorization from the appellant, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the appellant.  

3.  The RO should again notify the 
appellant of evidence required to 
substantiate his claim, and, in addition, 
notify him of which evidence VA will seek 
to provide and which evidence he is to 
provide.  

4.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
appellant to determine the nature and 
etiology of any current psychiatric 
disorder.  With consideration of the 
results of the examination, and after 
review of the record, the examiner should 
be requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current psychiatric disorder had its 
onset during the appellant's period of 
active duty for training from December 1, 
1986, to March 20, 1987.  In addition, 
the examiner should be requested to 
provide an opinion, again with complete 
rationale, as to whether it is at least 
as likely as not that any acquired 
psychiatric disorder that was present 
prior to December 1, 1986, underwent an 
increase in severity during the 
appellant's active duty for training from 
December 1, 1986, to March 20, 1987.  The 
claims file must be made available to the 
examiner for review of pertinent 
documents, and the examiner's report must 
state affirmatively that the claims file 
was reviewed.  

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim of 
entitlement to service connection for a 
psychiatric disorder.  If claim remains 
denied, the RO should issue a 
supplemental statement of the case 
addressing all evidence added to the 
record since its September 1999 statement 
of the case.  The appellant and his 
attorney should be given an appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




